Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8, (File No. 333-61895, File No. 333-55970) and Form S-3,( File No. 333-140968 , File No. 333-140969 and , File No. 333-140974) ofAmpal – American Israel Corporation of our report dated March 17, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. Tel-Aviv, Israel /s/ Kesselman & Kesslman March 17, 2011 Certified Public Accountants (Isr.)
